                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )
v.                                    )        Cr. No. 17-cr-10092-STA
                                      )
KRYSTLE SHEALS,                       )
                                      )
            Defendant.                )


                         ORDER AND NOTICE OF RESETTING



      The Government has moved this Court to continue the sentencing hearing in the

above matter.

      Wherefore, for good cause, the sentencing hearing is reset to Friday, April 12,

2019, at 9:30 A.M.

      IT IS SO ORDERED this 3rd day of April, 2019.




                                          s/S. THOMAS ANDERSON
                                          CHIEF UNITED STATES DISTRICT JUDGE
